                                          Case 3:18-mc-80132-JSC Document 86 Filed 11/10/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PALANTIR TECHNOLOGIES INC.,                         Case No. 18-mc-80132-JSC
                                                        Movant,
                                   8
                                                                                             ORDER RE: PALANTIR’S MOTION
                                                  v.                                         TO COMPEL
                                   9

                                  10     MARC L. ABRAMOWITZ,                                 Re: Dkt. No. 85
                                                        Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Palantir Technologies Inc. alleges that Marc L. Abramowitz took advantage of

                                  14   his position as an investor and confidant to learn Palantir’s trade secrets and file patent

                                  15   applications based on those trade secrets in the United States and Germany. Palantir has filed suit

                                  16   in Germany challenging Mr. Abramowitz’s cybersecurity patent applications (the “German

                                  17   Proceedings”). By Order filed November 22, 2019 the Court granted Palantir’s application under

                                  18   28 U.S.C. § 1782 for certain discovery to be used in the German Proceedings. (Dkt. No. 66.) The

                                  19   case in Germany is proceeding.

                                  20          Now pending before the Court is a discovery dispute joint letter regarding Mr.

                                  21   Abramowitz’s production of documents in response to the Court’s Order. (Dkt. No. 85.) Palantir

                                  22   contends that Mr. Abramowitz has waived his attorney-client privilege as to certain

                                  23   communications and thus those documents must now be produced. After carefully considering the

                                  24   parties’ joint submission, the Court concludes that oral argument is unnecessary, see N.D. Cal.

                                  25   Civ. L.R. 7-1(b), and GRANTS Palantir’s motion to compel.

                                  26                                              DISCUSSION

                                  27          “The privilege which protects attorney-client communications may not be used both as a

                                  28   sword and a shield. Where a party raises a claim which in fairness requires disclosure of the
                                          Case 3:18-mc-80132-JSC Document 86 Filed 11/10/20 Page 2 of 4




                                   1   protected communication, the privilege may be implicitly waived.” Chevron Corp. v. Pennzoil

                                   2   Co., 974 F.2d 1156, 1162 (9th Cir. 1992); see also Apple Inc. v. Samsung Elecs. Co., 2015 WL

                                   3   3863249, at *7 (N.D. Cal. June 19, 2015) (“The [fairness] principle is often expressed in terms of

                                   4   preventing a party from using the privilege both as a shield and a sword … this means that parties

                                   5   in litigation may not abuse the privilege by asserting claims the opposing party cannot adequately

                                   6   dispute unless it has access to the privileged materials.”). Mr. Abramowitz, as the party asserting

                                   7   the privilege, bears the burden of proving that the privilege has not been waived. See Weil v.

                                   8   Investment/Indicators, Research and Management, Inc., 647 F.2d 18, 25 (9th Cir. 1981).

                                   9          In a previous order the Court found that Mr. Abramowitz waived the privilege with respect

                                  10   to the 2013 communications he had with his attorney Mr. Squires regarding Mr. Abramowitz’s

                                  11   “ideas for using dynamic real-time information, in particular to provide dynamic bond ratings.”

                                  12   (Dkt. 82 at 4.) The Court reasoned that Mr. Abramowitz had “referred to those communications in
Northern District of California
 United States District Court




                                  13   his rejoinder and [was] relying on them to prove that he developed the idea that he contends

                                  14   motivates the Cyber Patents—dynamic real-time information—before meeting with Palantir.” (Id.)

                                  15   Further, Mr. Abramowitz admitted that Mr. Squires would testify to those communications.” (Id.)

                                  16          Palantir now contends that Mr. Abramowitz’s subsequent filings in the German

                                  17   proceedings have further waived any attorney-client privilege with respect to (1) Mr.

                                  18   Abramowitz’s correspondence with Mr. Squires concerning the technologies described in the

                                  19   Cyber Patents and (2) documents concerning the research, conception, or development of those

                                  20   technologies by Squires and any third-party agents retained by them. The Court agrees.

                                  21          In the German proceedings Mr. Abramowitz insists that he developed the Cyber Patents’

                                  22   subject matter with a team of advisors, namely, Mr. Squires and his team. To support that

                                  23   assertion, he has actually disclosed privileged communications between Mr. Squires and his team

                                  24   as evidence that Mr. Abramowitz developed the Cyber Patent technologies with the assistance of

                                  25   Mr. Squires and his team. (Dkt. No. 85-1 at ¶¶ 75-81.) Mr. Abramowitz also offers the testimony

                                  26   of Mr. Squires to support his assertion that he (Mr. Abramowitz) did not provide Mr. Squires with

                                  27   any notes or other communications reflecting Mr. Abramowitz’s discussions with Palantir. (Id. at

                                  28   ¶¶ 60-61.) Thus, Mr. Abramowitz has taken an affirmative act—identifying his communications
                                                                                        2
                                          Case 3:18-mc-80132-JSC Document 86 Filed 11/10/20 Page 3 of 4




                                   1   with Mr. Squires and Mr. Squires’ team as a defense to Palantir’s authorship claim—which

                                   2   waived any attorney-client privilege in his communications with Mr. Squires and Mr. Squires

                                   3   team, as well as the communications among Mr. Squires’ team regarding the Cyber Patents’

                                   4   technology.

                                   5          Mr. Abramowitz posits that in a section 1782 proceeding a respondent may block

                                   6   discovery of relevant communications under a privilege claim while at the same time intentionally

                                   7   putting those same communications at issue in the very foreign proceeding which is the basis for

                                   8   the section 1782 request. Under Mr. Abramowitz’s theory, he can disclose emails that support his

                                   9   defense, but withhold emails—such as an email communicating to Mr. Squires what Palantir told

                                  10   Mr. Abramowitz—on grounds of attorney-client privilege. Federal law is not so impotent as to

                                  11   allow such blatant gamesmanship and conduct inconsistent with the purpose behind the privilege.

                                  12   Bittacker v. Woodford, 331 F.3d 715, (9th Cir. 2003), does not help Mr. Abramowitz. This section
Northern District of California
 United States District Court




                                  13   1782 proceeding is not separate from the German proceeding; to the contrary, Palantir had to show

                                  14   that the discovery sought here was to be used in the German proceeding to obtain the order

                                  15   compelling discovery in the first place. (Dkt. No. 66 at 6.) Nor is a criminal defendant’s

                                  16   constitutional right to effective counsel at issue in this proceeding.

                                  17          Finally, Mr. Abramowitz argues that any motion to compel should be limited to the

                                  18   timeframe prior to the filing of the Cyber Patent applications since the privilege waiver arises from

                                  19   Mr. Abramowitz’s assertion that he developed the Cyber Patents subject matter independent from

                                  20   Palantir. This limitation makes sense and Palantir does not respond otherwise.

                                  21          Mr. Abramowitz has not shown good cause for limiting production to outside counsel only.

                                  22                                              CONCLUSION

                                  23          As Mr. Abramowitz has waived the attorney-client and work product privileges in the

                                  24   Squires documents and communications sought by Palantir, Palantir’s motion to compel is

                                  25   GRANTED up to the date the patent applications were filed. Mr. Abramowitz shall produce the

                                  26   documents on or before November 24, 2020.

                                  27          This Order disposes of Docket No. 85.

                                  28          IT IS SO ORDERED.
                                                                                          3
                                          Case 3:18-mc-80132-JSC Document 86 Filed 11/10/20 Page 4 of 4




                                   1   Dated: November 10, 2020

                                   2

                                   3
                                                                                     JACQUELINE SCOTT CORLEY
                                   4                                                 United States Magistrate Judge
                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             4
